Citation Nr: 1705733	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 


INTRODUCTION

The Veteran serviced on active duty from September 1970 to April 1972.  The Veteran also had subsequent service in the United States Army Reserves with additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) from April 1972 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In March 2016, the Board remanded the matter on appeal to the RO for additional development, to include verifying the specific dates of the Veteran's periods of ACDUTRA and INACDUTRA and obtaining a VA medical examination in conjunction with the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure compliance with the previous remand directives.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

In the March 2016 remand, the Board instructed that the AMC/RO should verify specific dates of ACDUTRA and INACDUTRA and issue a memorandum detailing such dates.  A review of the record shows that the AMC obtained leave and earning statements from Defense Finance and Accounting Service (DFAS) but has not prepared a memorandum with specific dates of active duty, ACDUTRA, and INACDUTRA.

The August 2016 VA examination report noted that the examiner reviewed records the Veteran brought with him, including a medical opinion from a rheumatologist, Elizabeth Perkins, M.D., who stated that it was clear that the Veteran's prior trauma was the cause of his right elbow contracture.  The Veteran also brought results of a May 2016 nerve conduction study (NCS) by Decontee Jimmeh, M.D., which reflected a finding of right ulnar neuropathy.  These records should be associated with the file on remand.  

Additionally, the VA examiner only opined as to the etiology of the Veteran's diagnosed degenerative joint disease, and failed to provide an opinion on his diagnosed right elbow flexion contracture.  An addendum is required to address the etiology of the Veteran's right elbow flexion contracture.

Accordingly, the case is REMANDED for the following action:

1.  Review the leave and earning statements and prepare a formal finding memorandum detailing dates of active service, ACDUTRA, and INACDUTRA.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2014 forward, and associate with the claims file.

3.  Make arrangements to obtain the Veteran's complete treatment records from Elizabeth Perkins, M.D., to include a copy of her opinion dated July 21, 2016, stating that it was clear that the Veteran's prior trauma was the cause of his right elbow contracture; and from Decontee Jimmeh, M.D., to include the results of EMG/NCS dated in May/June 2016.

4.  Thereafter, return the claims file to the August 2016 VA examiner to provide a supplemental medical opinion, or to another suitable examiner.  The examiner should once again review the expanded claims file.

The examiner should provide an opinion as to whether any current right elbow condition, including right elbow flexion contracture, right ulnar neuropathy, and/or degenerative arthritis, at least as likely as not (50 percent or greater probability) had its clinical onset during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA) or is in any way attributable to any in-service disease or injury.  

For the purpose of providing this opinion, the examiner should accept as true that the Veteran injured his right elbow during service when a wrench he was using slipped and he hit his elbow on concrete.  

The examiner must provide a complete rationale for all opinions provided.

5.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




